Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
This final action is in response to amendment and remarks received 10/18/2021 that is a broadening reissue of Patent 9906348 of application 15/589317 that amends the specification, reverts claims 1, 3-5, 7, 8, 10, 12-14, 16 and 17 to original status, adds new claims 19-36, provides TD for co-pending 16/816019 and 16/816034.  Claims 1-36 are pending with 1-18 being original and 19-36 are new.  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 9906348 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Response to Arguments
Applicant’s arguments, see page 2, filed 10/18/2021, with respect to compliance under 37 CFR 1.177 have been fully considered and are persuasive.  The objection of specification to notify public regarding related reissues has been withdrawn. 
Applicant’s arguments, see pages 2, and 11-13, filed 10/18/2021, with respect to compliance under 37 CFR 1.173 have been fully considered and are persuasive.  The objection of amendment filed 3/11/2020 has been withdrawn. 
Applicant’s arguments, see pages 2, 12 and 13, filed 10/18/2021, with respect to compliance under 35 USC 132(a) have been fully considered and are persuasive.  The objection of amendment for new matter has been withdrawn. 
 Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.  Regarding reply to defective declaration, on pages 13-14, Applicant states “Applicant will submit a replacement Oath/Declaration, based on which Applicant requests reconsideration and withdrawal of these rejections”.  However, no replacement Declaration was co-filed in this reissue and the remark fails to address merits of this issue.  Also, it is noted that claims 1-18 were reverted to original and thus the limitations “without a corresponding Physical Downlink Control Channel (PDCCH)” and “the ACK/NACK information corresponds to art additional PDSCH” remain in original claims 1-18.  Thereby, the statement in declaration, co-filed with the reissue application, that “amended claim 1 presented in this reissue application does not include these features” is incorrect such that the declaration filed 4/27/2020 is defective resultant from amendment at least since it is unclear what error is relied on for this reissue to the extent the cited limitations remain in original claims 1-18 contrary to stated error.  Also, although each inventor has signed a declaration, it is not a single declaration signed by every .  
Applicant’s arguments, see pages 14-15, filed 10/18/2021, with respect to provisional obviousness double patenting (ODP) and ODP have been fully considered and are persuasive.  Based on filing of terminal disclaimer for related reissues and the amendment to claims, the rejection of claims 1-18 has been withdrawn.  
Applicant’s arguments, see pages 15-18, filed 10/18/2021, with respect to 102/103 have been fully considered and are persuasive.  Lacking evidence to the contrary, the rejection of claims 1-18 has been withdrawn.  Lacking evidence to the contrary, as stated in Notice of Allowance in 15/589317, mailed 10/11/2017, and as similarly stated by Applicant remarks herein on pages 15-16, claims 1 and 10 are allowable since the applied art taken individually or in combination fails to particularly disclose, fairly suggest or render obvious ‘wherein the first condition comprises a condition in case where the ACK/NACK information corresponds to one Physical Downlink Shared Channel (PDSCH) without a corresponding Physical Downlink Control Channel (PDCCH) received only on the PCell in the downlink subframe set and the ACK/NACK information corresponds to an additional PDSCH indicated by detection of one corresponding PDCCH’ in combination with other limitations.  Similarly, lacking evidence to the contrary, as stated by Applicant remarks on pages 16-18, new claims 19 and 28 are allowable since the applied art taken individually or in combination fails to particularly disclose, fairly suggest or render obvious “wherein the UE transmits the ACK/NACK information using a PUCCH format 1a/1b when a first condition is met, and wherein the first condition comprises a condition in case where the ACK/NACK information corresponds to only one downlink transmission including one Physical Downlink Shared Channel (PDSCH) received only on the PCell in the downlink subframe set and indicated by detection of one corresponding Physical Downlink Control Channel (PDCCH)” in combination with other limitations.  
Reissue Applications
The reissue oath/declaration filed 4/27/2020 with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  Response to arguments above is relied on herein.  The declaration states 
‘The originally issued claims in U S. Patent No 9,906,348 inadvertently claimed less than Applicant had a right to claim. For example, independent claim 1 of U.S. Patent No. 
9,908,348 was inadvertently narrowed to recite “without a corresponding Physical Downlink Control Channel (PDCCH)” and “the ACK/NACK information corresponds to art additional PDSCH.”  Accordingly, amended claim 1 presented in this reissue application does not include these features.’  Emphasis added.  

Although it links claim 1 to limitations, the declaration herein fails to positively declare how or why the above limitations (emphasized text) renders the ‘348 patent to be wholly or partially inoperative or invalid as required by 37 CFR 1.175 and 35 USC 251.  Further, claim 1 retains these original limitations of “without a corresponding Physical Downlink Control Channel (PDCCH)” and "the ACK/NACK information corresponds to art additional PDSCH.”  Thus, the declared statement “amended claim 1 presented in this reissue application does not include these features” is incorrect.  Thus, it is unclear what error that renders the patent partially or wholly inoperative or invalid is relied on for this reissue.   
Claims 1-36 are rejected as being based upon a defective reissue declaration by the inventor under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  
declaration by inventor is set forth in the discussion above in this Office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mark Sager whose telephone number is (571)272-4454. The
examiner can normally be reached on M-Th, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Alexander Kosowski can be reached on (571)272-3744. The fax phone number for

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Mark Sager/
Primary Examiner, Art Unit 3992


Conferee(s):
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992